Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/529,524 filed on 08/01/2019. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Response to Amendments
This is in response to the amendments filed on 06/11/2021. Independent claims 1, 12 and 16 have been amended. Claim 19 has been cancelled. Claims 1-18 and 20 are currently pending and have been considered below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
1.	(Currently Amended) A method comprising:
receiving, by a security chip, a cryptographic operation request;
acquiring, by the security chip, a measurement result, wherein the measurement result is a result of measuring a dynamic measurement module in a cryptographic operation module by using a platform measurement root, and measuring the dynamic measurement module comprises:
calculating the dynamic measurement module by using the platform measurement root to obtain a hash value of the dynamic measurement module;
comparing the hash value with a preset hash value to obtain a comparison result; and
determining whether an integrity of the dynamic measurement module has been destroyed based on the comparison result; and
starting, by the security chip, a cryptographic operation in response to determining that the measurement result is identical to a pre-stored standard value.

12.	(Currently Amended) An apparatus comprising:
one or more processors; and
one or more memories storing computer readable instructions that, executable by the one or more processors, cause the one or more processors to perform acts comprising:

measuring, by the host processor, the dynamic measurement module by using the platform measurement root to obtain a measurement result, wherein measuring the dynamic measurement module by using the platform measurement root comprises:
calculating the dynamic measurement module by using the platform measurement root to obtain a hash value of the dynamic measurement module;
comparing the hash value with a preset hash value to obtain a comparison result; and
det-ermining whether an integrity of the dynamic measurement module has been destroyed based on the comparison result; and
sending, by the host processor, the measurement result to the security chip to enable the security chip to determine whether to start a cryptographic operation based  on whether the measurement result [[and]] is identical to a pre-stored standard value.

13.	(Currently Amended) The apparatus of claim 12, wherein:

the receiving, by the host processor, the platform measurement root and the dynamic measurement module 


16.	(Currently Amended) One or more memories storing computer readable instructions 

that, executable by one or more processors a first processor, cause the one or more processors 
first processor to perform acts comprising:
receiving
obtaining a measurement root and a to-be-measured object
measuring the to-be-measured object using the measurement root to obtain a measurement result, the measuring including:
calculating the to-be-measured object by using the measurement root to obtain a hash value of the to-be-measured object;
comparing the hash value with a preset hash value to obtain a comparison result; and
determining whether 

determiningis identical topre-stored standard value; and


19.	(Canceled)
20.	(Currently Amended) The one or more memories of claim 16, wherein:

the first processor comprises a security chip

Allowable Subject Matter
Claims 1-18 and 20 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record BAGCHI; Saurabh, Pat. No.: US 8,767,957 B1 and JENKINS; Keith A., Pub. No.: US 2017/0329685 A1 individually or in combination do not disclose the invention as filed. 
BAGCHI discloses a technique of measurement of a crypto chip’s performance metrics, such as encryption rate for a specific cryptographic algorithm, such as AES. JENKINS discloses a technique to compare the chip test data with a threshold based on a baseline data.
What is missing from the prior art is - a cryptographic chip performance measurement  is obtained by comparing a hash value with a pre-set hash value and determining whether the integrity of the chip has been destroyed based on the comparison result which is compared with a threshold value, and after the validation starting a cryptographic operation.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 12 and 16, and thereby claims 1, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491